Response After Non-Final Office Action
This Office action is in response to the response filed on 5/18/2022. 
Claims 1-2,4 and 7 are pending in the application.
Claims 1-2,4 and 7 are rejected.
Claim 1 is currently amended.
Claims 3, 5-6, and 9-14 are withdrawn.
Claim 8 is cancelled. 
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed May 18, 2022 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] Claim objection has been addressed and should be withdrawn.

[2] Nakakubo fails to teach ''the protective layer has an opening, and the opening exposes a partial upper surface of the ultrasonic body; a conducting material located in the opening and being in contact with the partial upper surface of the ultrasonic body, wherein the conducting material is polydimethylsiloxane;…''

Regarding [1], the examiner respectfully agrees and the claim objection raised in the non-final office action is hereby withdrawn. 
Regarding [2], the examiner respectfully disagrees because Nakakubo teaches the protective layer (Fig. 5, 110-111/101b in combination) has an opening (Fig. 5, opening exposing 105-106 to 101a; “A part of the surface of the wiring layer 101a can be exposed for subsequent electrical connection of a lead-out wiring to an upper electrode 105 or a lower electrode 106,…” - [0026]), and the opening (Fig. 5, opening exposing 105-106 to 101a; [0026]) exposes (Fig. 5; [0026]) a partial upper surface (Fig. 5, portion of 105 exposed to and in contact with 101a) of the ultrasonic body (Fig. 5, 103-106 in combination); a conducting material (Fig. 5, 101a) located in (Fig. 5; [0026]) the opening (Fig. 5, opening exposing 105-106 to 101a; [0026]) and being in contact (Fig. 5; [0026]) with the upper surface (Fig. 5, portion of 105 exposed to and in contact with 101a) of the ultrasonic body (Fig. 5, 103-106 in combination). First, the applicant argues that the protective films 110 and 111 do not provide an opening, but Nakakubo teaches that an opening exposes 105-106 to 101a; “A part of the surface of the wiring layer 101a can be exposed for subsequent electrical connection of a lead-out wiring to an upper electrode 105 or a lower electrode 106,…” - [0026]). Second, Nakakubo teaches a conducting material (Fig. 5, 101a) located in (Fig. 5; [0026]) the opening (Fig. 5, opening exposing 105-106 to 101a; [0026]) and being in contact (Fig. 5; [0026]) with the upper surface (Fig. 5, portion of 105 exposed to and in contact with 101a) of the ultrasonic body (Fig. 5, 103-106 in combination). Third, whether the wiring layer 101a was previously formed, is an electrical conducting material, is an ultrasonic conducting media, or has a specific function in relation to a finger is irrelevant as these are not claimed limitations. Fourth, the applicant states that Nakakubo would fail if combined with Seitz, but does not explain why. Lastly, the examiner respectfully agrees that Nakakubo fails to teach that the conducting material is polydimethylsiloxane and has modified the grounds of rejection accordingly.

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable 
over Nakakubo (U.S. Publication No. 2018/0154635; hereinafter “Nakakubo”) in view of Seitz et al. (U.S. Publication No. 2018/0197661; hereinafter “Seitz”).
Regarding claim 1, Nakakubo teaches a wafer level ultrasonic chip module, comprising: a substrate (Fig. 5, 101/207 in combination) comprising a through slot (Fig. 5, 202), the through slot (Fig. 5, 202) passing through (Fig. 5) an upper surface (Fig. 5, upper surface of 101) of the substrate (Fig. 5, 101/207 in combination) and a lower surface (Fig. 5, lower surface of 207) of the substrate (Fig. 5, 101/207 in combination); a composite layer (Fig. 5, 103-106/110-111/protective covering of 101a-b in combination) located on (Fig. 5) the substrate (Fig. 5, 101/207 in combination), the composite layer (Fig. 5, 103-106/110-111/protective covering of 101a-b in combination) comprising an ultrasonic body (Fig. 5, 103-106 in combination) and a protective layer (Fig. 5, 110-111/protective covering of 101a-b in combination), wherein the ultrasonic body (Fig. 5, 103-106 in combination) is located on (Fig. 5) the upper surface (Fig. 5, upper surface of 101) of the substrate (Fig. 5, 101/207 in combination) and a lower surface (Fig. 5, lower surface of 103) of the ultrasonic body (Fig. 5, 103-106 in combination) is exposed (Fig. 5) from the through slot (Fig. 5, 202), the protective layer (Fig. 5, 110-111/101b in combination) covers (Fig. 5) the ultrasonic body (Fig. 5, 103-106 in combination) and a partial upper surface (Fig. 5, partial upper surface of 101 covered by 101b) of the substrate (Fig. 5, 101/207 in combination), the protective layer (Fig. 5, 110-111/101b in combination) has an opening (Fig. 5, opening exposing 105-106 to 101a; “A part of the surface of the wiring layer 101a can be exposed for subsequent electrical connection of a lead-out wiring to an upper electrode 105 or a lower electrode 106,…” - [0026]), and the opening (Fig. 5, opening exposing 105-106 to 101a; [0026]) exposes (Fig. 5; [0026]) a partial upper surface (Fig. 5, portion of 105 exposed to and in contact with 101a) of the ultrasonic body (Fig. 5, 103-106 in combination); a conducting material (Fig. 5, 101a) located in (Fig. 5; [0026]) the opening (Fig. 5, opening exposing 105-106 to 101a; [0026]) and being in contact (Fig. 5; [0026]) with the upper surface (Fig. 5, portion of 105 exposed to and in contact with 101a) of the ultrasonic body (Fig. 5, 103-106 in combination); and a base material (Fig. 5, 208), located on (Fig. 5) the lower surface (Fig. 5, lower surface of 207) of the substrate (Fig. 5, 101/207 in combination) and covering (Fig. 5) the through slot (Fig. 5, 202), such that a space (Fig. 5, space created by 202) is formed (Fig. 5) among the through slot (Fig. 5, 202), the lower surface (Fig. 5, lower surface of 103) of the ultrasonic body (Fig. 5, 103-106 in combination) and an upper surface (Fig. 5, upper surface of 101) of the base material (Fig. 5, 208). Nakakubo does not teach a material is polydimethylsiloxane.  
Seitz, however, does teach a material is polydimethylsiloxane ([0537]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakakubo to include the features of Seitz because it would provide flexible ceramic materials used in conjunction with flexible polymer materials thereby increasing the flexibility and the variety of shapes of the ceramic circuits and circuit boards.
Regarding claim 2, Nakakubo as modified teaches the wafer level ultrasonic chip module according to claim 1, wherein the ultrasonic body (Fig. 5, 103-106 in combination) comprises: a first piezoelectric layer (Fig. 5, 103) located on (Fig. 5) the substrate (Fig. 5, 101/207 in combination); a first electrode (Fig. 5, 106) located on (Fig. 5) the first piezoelectric layer (Fig. 5, 103); a second piezoelectric layer (Fig. 5, 104) located on (Fig. 5) the first electrode (Fig. 5, 106); and a second electrode (Fig. 5, 105) located on (Fig. 5) the second piezoelectric layer (Fig. 5, 104), wherein the second piezoelectric layer (Fig. 5, 104) and the second electrode (Fig. 5, 105) do not cover (Fig. 5) a partial upper surface (Fig. 5, partial upper surface of 106 not covered by 104-105) of the first electrode (Fig. 5, 106).
Regarding claim 4, Nakakubo as modified teaches the wafer level ultrasonic chip module according to claim 2, wherein the composite layer (Fig. 5, 103-106/110-111/protective covering of 101a-b in combination) further comprises two electrode circuits (Fig. 5, circuit formed by 101b/circuit formed by 101a), the protective layer (Fig. 5, 110-111/101b in combination) wraps (Fig. 5; “…the wiring layer 101a…the other part can be protected by SiN, SiO2 , or the like.” – [0026]; “The second protective film 111 is required to be formed from an insulating material in order to insulate the wirings 101b from a liquid such as an ink.” – [0034]) the two electrode circuits (Fig. 5, circuit formed by 101b/circuit formed by 101a), the two electrode circuits (Fig. 5, circuit formed by 101b/circuit formed by 101a) are located on (Fig. 5) the partial upper surface (Fig. 5, partial upper surface of 106 not covered by 104-105) of the first electrode (Fig. 5, 106) and a partial upper surface (Fig. 5, partial upper surface of 105) of the second electrode (Fig. 5, 105) respectively (Fig. 5; [0026]; [0033]), and the two electrode circuits (Fig. 5, circuit formed by 101b/circuit formed by 101a) are electrically connected (Fig. 5; [0026]; [0033]) with the first electrode (Fig. 5, 106) and the second electrode (Fig. 5, 105) respectively (Fig. 5; [0026]; [0033]).  
Regarding claim 7, Nakakubo as modified teaches the wafer level ultrasonic chip module according to claim 4, further comprising a conductor layer (Fig. 5, 101b wiring), wherein the conductor layer (Fig. 5, 101b wiring) is located from a side surface (Fig. 5, side surface of 103-106/110-111/protective covering of 101a-b in combination) of the composite layer (Fig. 5, 103-106/110-111/protective covering of 101a-b in combination) to a lower surface (Fig. 5, lower surface of 103), the conductor layer (Fig. 5, 101b wiring) is electrically connected (Fig. 5) with the two electrode circuits (Fig. 5, circuit formed by 101b/circuit formed by 101a). Nakakubo does not teach at least one pad, wherein the conductor layer is located from a side surface of a layer to a lower surface of the base material, and the at least one pad is located on the conductor layer.  
Seitz, however, does teach at least one pad (Fig. 95, 202), wherein the conductor layer (Fig. 95, 118’) is located from a side surface (Fig. 95, side surface of 124’) of a layer (Fig. 95, 124’) to a lower surface (Fig. 95, lower surface of base material beween 188 and 124’) of the base material (Fig. 95, base material between 188 and 124’), and the at least one pad (Fig. 95, 202) is located on (Fig. 95) the conductor layer (Fig. 95, 118’).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakakubo to include the features of Seitz because it would allow for three grounding locations with gold braze thereby creating multiple grounding points as the active lead count goes up and providing a low impedance path across the internal ground electrode plates of the internally grounded feedthrough capacitor improving filter performance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837